Per Curiam.
— This- cause was submitted upon a written agreement between the Attorney General and counsel for defendants, stipulating that it involves the same questions decided by this court in The State of Iowa v. Benjamin C. Westfall of the Dubuque October Term, 1878, and reported in 49 Iowa, p. 328, and that this ease should be decided upon the record in that cause if we should find that notice of appeal has been served. Regarding ourselves bound by the judgment and decision of the court below to the effect that notice of appeal had been served and following our decision in The State v. Westfall supra, the judgment of the court below must be
Reversed.